Citation Nr: 1506653	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-09 123	)	DATE
	)
	)


THE ISSUE

Whether a January 29, 2003 Board of Veterans' Appeals (Board) decision dismissing the Veteran's claim for an evaluation in excess of 10 percent for post transection, right lateral femoral cutaneous nerve should be revised or reversed due to clear and unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than March 22, 2005, for the award of a 20 percent evaluation for post transection, right lateral femoral cutaneous nerve is addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran is the moving party in this action.  He had active service from February 1970 to December 1976.

Following a sympathetic review of the Veteran's statements in the context of his present appeal as to the effective date for the award of a 20 percent evaluation for post transection, right lateral femoral cutaneous nerve, the Board has construed a statement received in December 2007 as a motion for revision or reversal on the grounds of CUE in the January 29, 2003 Board decision.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a CUE motion may be inferred from a sympathetic reading of the Veteran's statements).

Generally, the Board is required to provide the Veteran's representative with a copy of the CUE motion.  38 C.F.R. § 20.1405(a)(3).  In this case, a copy of the CUE motion was not provided to the Veteran's representative; however, in light of the favorable decision below, it is clear that no prejudice has resulted from the lack of pre-adjudicatory notification.


FINDING OF FACT

The Board's January 29, 2003 decision dismissing the claim of entitlement to an evaluation in excess of 10 percent for post transection, right lateral femoral cutaneous nerve was not consistent with applicable law and regulations existing at that time and contains an error which, had it not been made, would have manifestly changed the outcome of the claim.  


CONCLUSION OF LAW

The January 29, 2003 Board decision that dismissed a claim of entitlement to an evaluation in excess of 10 percent for post transection, right lateral femoral cutaneous nerve was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400-20.1411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A Board decision is subject to revision on the grounds of CUE.  If evidence establishes this type of error, the prior decision shall be reversed or revised.  38 U.S.C.A. 7111 (West 2014).  CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 U.S.C.A. 7111; 38 C.F.R. § 20.1403(a) (2014).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id. 

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

Facts

In a February 2001 rating decision, the Reno, Nevada Regional Office (RO) denied entitlement to an evaluation in excess of 10 percent for a post transection, right lateral femoral cutaneous nerve.  The decision also denied entitlement to increased evaluations for the Veteran's right Achilles tendinitis and chronic low back pain.  A notice of disagreement with the February 2001 rating decision was received by the RO in April 2001 and an informal conference with a Decision Review Officer (DRO) was subsequently held in July 2001.  The Veteran's Veterans Service Organization (VSO) representative at the time, submitted a statement indicating that the Veteran would accept an overall rating of 30 percent as a full grant for the issues on appeal as it would allow him to add his family to his award as dependents.  In a July 2001 rating decision, the RO granted an overall 30 percent rating for the Veteran's service connected disabilities, but the evaluation of his post transection, right lateral femoral cutaneous nerve was continued at 10 percent.  

In a statement received February 2002, the Veteran personally continued his disagreement with the evaluation of his post transection, right femoral cutaneous nerve.  A statement of the case was issued to the Veteran in March 2002 and the Veteran personally perfected his appeal in a Form 9, received by VA in April 2002.  Nevertheless, in May 2002, however, the VSO expressed their intent to withdraw the Veteran's claim for an increased evaluation for his right lateral femoral nerve issue.  Subsequently, the Board dismissed the Veteran's claim of entitlement to an increased evaluation in a January 29, 2003 decision.  

In October 2003, the Veteran stated that he was surprised that his appeal regarding the evaluation of his right lateral femoral nerve was withdrawn.  The Veteran has submitted numerous statements since the January 29, 2003 Board decision and he has consistently maintained that he did not authorize the VSO to withdraw his claim of entitlement to an increased evaluation for his post transection, right femoral cutaneous nerve.  As noted in the introduction, the Board has considered a statement received in December 2007 as a motion to reverse or revise the January 29, 2003 decision.

Analysis

At the time of the Board's January 29, 2003 decision, the regulations for withdrawing an appeal were different than the present regulations.  A substantive appeal could be withdrawn in writing at any time before the Board promulgated a decision.  Withdrawal could be made by the Veteran or by his or her representative, except that a representative could not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2002).  Only as of March 19, 2003, was the "express written consent" language removed from this provision. See 68 Fed. Reg. 13235 (Mar. 19, 2003).

In this case, the Veteran personally filed the substantive appeal and there is absolutely no evidence that the Veteran provided express written consent withdrawing his appeal.  To the contrary, the claims file contains numerous statements from the Veteran, beginning in October 2003 and continuing to present day, indicating that he did not consent to the withdrawal of his appeal.  The January 29, 2003 decision correctly cited to, but incorrectly applied, the provisions of 38 C.F.R. § 20.204 by concluding that the May 2002 correspondence from the VSO constituted a valid withdrawal of the Veteran's substantive appeal.  Accordingly, it is undebatable that the Board clearly and unmistakably erred when it dismissed the Veteran's claim for an increased evaluation of his right lateral femoral cutaneous nerve without his express written consent.

In sum, the Board finds that the regulation in effect at the time of the January 29, 2003 Board decision was incorrectly applied, and had it not, the outcome of the decision would have been manifestly different.  In view of this finding, the Board concludes that the Board's decision of January 29, 2003 was clearly and unmistakably erroneous in finding that the March 2002 statement of the VSO constituted a withdrawal of the Veteran's appeal.  Thus, the motion is granted and the dismissal of the appeal is revised to reactivate the appeal.


ORDER

The motion to revise or reverse the January 29, 2003 Board decision due to CUE is granted; the appeal is reactivated.



                       ____________________________________________
	RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



